Citation Nr: 0534244	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  99-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with a cardiac disorder and skin ulcers, claimed as secondary 
to service-connected dermatophytosis of the hands and feet 
with onychomycosis.  

2.  Entitlement to an increased evaluation for the service-
connected dermatophytosis of the hands and feet with 
onychomycosis, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1957.  

This matter initially came to the Board of Veterans' Affairs 
(Board) on appeal of rating decisions of the RO.  

It was previously before the Board in September 2004, but was 
remanded for additional development.  

The Board notes that service connection for amputation of the 
right foot as secondary to a service-connected skin 
disability was included among the issues at the time of the 
September 2004 VA remand.  Service connection was granted in 
a June 2005 rating decision.  This is considered a complete 
grant of the benefits sought on appeal for this issue, and it 
is no longer on appeal.  

The issue of an increased evaluation for the service-
connected dermatophytosis of the hand and feet with 
onychomycosis is addressed in the REMAND portion of this 
document.  

This matter is again being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  




FINDINGS OF FACT

1.  The veteran is not shown to have manifested diabetes 
mellitus or a cardiac disorder in service or for many years 
thereafter.  

2.  Service connection for skin ulcers was established in 
October 1957 as included in the diagnoses of dermatophytosis; 
current evidence of skin ulcers has not been presented.  

3.  The currently demonstrated diabetes mellitus with related 
heart disease is not shown to be due to any event or incident 
of the veteran's period of active service or to have been 
caused or aggravated by relate by a service-connected 
disability.  



CONCLUSION OF LAW

The veteran's disability manifested by diabetes mellitus with 
a cardiac disorder and skin ulcers is not due to disease or 
injury that was incurred in or aggravated by service; nor may 
any be presumed to have been incurred in service; nor is any 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed diabetes mellitus 
with related cardiac disability and skin ulcers is secondary 
to the service-connected dermatophytosis of the hands and 
feet with onychomycosis.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a veteran in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the veteran's claims were submitted several 
years prior to the enactment of VCAA, and the initial rating 
decision was also issued several years before VCAA.  
Therefore, pre-adjudication notification was impossible.  

However, the veteran did receive post-adjudication VCAA 
notice by letters dated August 2004 and December 2004.  The 
notice included the type of evidence needed to substantiate 
the claim for service connection on both a direct and 
secondary basis.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

Finally, the second page of the December 2004 letter 
specifically notified the veteran that he should submit any 
evidence in his possession that pertained to his claim.  The 
claims were readjudicated at the time of a June 2005 
Supplemental Statement of the Case.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  

However, the action of the RO described above, cured the 
error because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

For this reason, the veteran has not been prejudiced by the 
timing of the notices and no further development is needed to 
ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty to assist provisions of 
VCAA have been met.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

If diabetes mellitus or arteriosclerosis becomes manifest to 
a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
these disabilities during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The service medical records are negative for evidence or 
diagnoses of diabetes mellitus or cardiovascular disease.  
Skin ulcers were noted, which were diagnosed as 
dermatophytosis.  The Board notes that service connection for 
dermatophytosis has been in effect since discharge.  

The veteran underwent a VA examination shortly after 
discharge in January 1958.  This examination included a 
urinalysis and blood testing.  The examination was negative 
for diabetes mellitus or cardiovascular disease.  

Neither diabetes mellitus nor any form of cardiovascular 
disease was found on a January 1963 VA examination or on a 
March 1966 VA examination.  

An October 1997 VA examination reported that the veteran had 
developed insulin dependent diabetes mellitus in 1973.  He 
suffered a myocardial infarction in 1995, and a right below 
the knee amputation in 1997.  

However, the report of the veteran's medical history also 
stated that his insulin dependent diabetes mellitus occurred 
in the military.  The diagnoses included those of insulin 
dependent diabetes mellitus, status post myocardial 
infarction, and status post coronary artery bypass graft.  

An August 1998 letter from a private doctor states that the 
veteran had undergone angioplasty of the right iliac artery.  
He had also undergone a right femoral popliteal bypass due to 
advanced peripheral vascular disease of the right leg.  
Gangrene had developed, and the veteran eventually underwent 
a right below the knee amputation.  

The VA treatment records dated from 1998 to 2004 contain a 
February 2001 entry stating that the veteran had a history of 
amputation of the right lower extremity due to diabetes 
mellitus.  

In an October 2001 letter from a private doctor, the veteran 
was noted to have had problems with fissuring of the skin on 
both feet, which had led to multiple ulcerations.  These had 
necessitated multiple surgical procedures, and the right foot 
had failed to heal due to peripheral vascular disease.  This 
resulted in amputation.  The left limb remained at risk.  

The veteran was afforded a VA examination in March 2005.  He 
reported a history of diabetes mellitus for about 35 years.  
The examination noted onychomycosis of the toes.  The 
diagnoses included that of type 2 diabetes.  

The examiner opined that it was less likely than not that 
this was secondary to fungal infection.  He added that he 
reached this opinion because there was nothing in the medical 
literature to support that dermatophytosis causes type 2 
diabetes.  

The same VA examiner who conducted the examination for 
diabetes also conducted the coronary examination.  A history 
of a triple bypass in 1995 was noted.  Following the 
examination, the diagnosis was that of coronary artery 
disease.  It was likely as not that this was secondary to 
diabetes mellitus.  

The Board finds that service connection for diabetes mellitus 
with a cardiac disorder and skin ulcers is not supported by 
the evidence of record.  There is no evidence of either of 
these disabilities during service, and no evidence that 
either of these disabilities is related to the veteran's 
service connected dermatophytosis of the hands and feet with 
onychomycosis.  

The veteran does not contend that he developed diabetes 
mellitus during service, and has consistently provided a 
history indicating that his diabetes began in the early 
1970's.  

Nevertheless, the Board notes that the service medical 
records are negative for both diabetes mellitus and any 
cardiovascular disease, as is the January 1958 VA 
examination.  There is no other evidence to show that this 
disability began in service.  

The Board acknowledges the October 1997 VA examination which 
in part seems to suggest that diabetes mellitus began in 
service.  However, this same examination contradicts itself 
and earlier states that diabetes mellitus was initially 
developed in 1973.  

This latter statement is consistent with both the information 
provided by the veteran in March 2005 and with the 
contemporaneous medical records.  The reference to diabetes 
mellitus beginning in service appears to be a typographical 
error in which information was placed in the wrong portion of 
an examination form template.  

Therefore, as the veteran states that his diabetes mellitus 
was not found until the 1970's, there is no medical basis for 
relating the onset this disease to active service.  

The veteran has consistently contended that he developed 
diabetes secondary to his service-connected skin disability.  
However, he has not submitted any medical evidence in support 
of his lay assertions.  

The March 2005 VA examiner opined that it was less likely 
than not that it was secondary to fungal infection.  He noted 
that there was nothing in the medical literature to support 
that dermatophytosis causes type 2 diabetes.  

At this juncture, the Board notes that the veteran's claims 
folder was not available for review by the examiner before 
rendering this opinion.  This failure does not result in any 
harm to the veteran's claim, as the examiner did report his 
medical history accurately.  

More importantly, as the VA examiner clearly indicated that 
his opinion was based on the absence of support for the 
veteran's position in the medical literature.  Therefore, 
there is no clear error in the failure to provide the claims 
folder to the examiner in this instance.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Lacking competent evidence to relate the veteran's diabetes 
mellitus to his service-connected skin disability, the claim 
is not established.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Similarly, the examiner attributed the veteran's cardiac 
disability to his nonservice-connected diabetes mellitus, and 
not to a skin disability.  Furthermore, the veteran's 
myocardial infarction occurred two years prior to the 
amputation of the veteran's left leg, which demonstrates that 
the amputation could not have been the cause of a 
cardiovascular disability.  

As there is no evidence of diabetes or cardiovascular disease 
during service or until many years thereafter, and as there 
is no evidence of a relationship between a service connected 
skin disability and diabetes mellitus, service connection is 
not warranted.  



ORDER

Service connection for diabetes mellitus with a cardiac 
disorder and skin ulcers, claimed as secondary to service-
connected dermatophytosis of the hands and feet with 
onychomycosis, is denied.  



REMAND

The veteran contends that the disability resulting from his 
dermatophytosis of the hands and feet with onychomycosis is 
greater than the 10 percent evaluation currently assigned.  

The September 2004 remand requested that the veteran be 
scheduled for a VA dermatology examination.  It further 
requested that the veteran's claims folder be made available 
for review by the examiner.  

The veteran underwent a VA dermatology examination in March 
2005.  However, the VA examination report states that the 
claims folder was not available to be reviewed.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In this case, the Board notes a review of the veteran's 
medical history is also vital to providing a complete picture 
as to the current severity of the veteran's disability.  

Therefore, the Board finds that it must REMAND this claim for 
the following action:  

1.  The RO should schedule the veteran 
for VA dermatology examination to 
determine the current severity of the 
service-connected dermatophytosis of the 
hands and feet with onychomycosis.  The 
claims folder must be made available to 
the examiner for review.  All indicated 
testing should be undertaken in this 
regard.  The examiner should state 
whether the veteran suffers from 
exfoliation, crusting, exudation or 
itching, extensive lesions, or systemic 
or nervous manifestations.  In rendering 
this opinion, the examiner should also 
state the percentage of the body affected 
(exposed/unexposed) by the skin disorder; 
and note any topical or systematic 
therapies used, such as corticosteroids 
or other immunosuppressive drugs, and the 
duration of the therapies.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


